                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,

                                                 Case No. 2:19-cr-53
       v.                                        JUDGE EDMUND A. SARGUS, JR.

ANDREW K. MITCHELL,

               Defendant.

                                            ORDER

       This matter is before the Unopposed Motion to Continue the Trial Schedule. (ECF No. 41.)

Under the current scheduling order, trial is set for September 21, 2020. (ECF No. 40.)

       After reviewing the Motion, the Court concludes that failure to grant a continuance would

deny the parties “the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence.” See 18 U.S.C. § 3161(h)(7)(B)(iv). As such, the Court finds that “the

ends of justice served by [continuing the trial] outweigh the best interests of the public and the

defendant in a speedy trial.” See id. § 3161(h)(7)(A). The delay caused by the continuance is

properly excluded from the limits of the Speedy Trial Act. See id. § 3161(h).

       Accordingly, the Unopposed Motion to Continue the Trial Schedule (ECF No. 41) is

GRANTED, and the current trial date is VACATED. The Court will promptly issue a new

scheduling order.


       IT IS SO ORDERED.

8/27/2020                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
